Title: From John Adams to Thomas Jefferson, 25 June 1786
From: Adams, John
To: Jefferson, Thomas


     
      Dear Sir
      London June 25. 1786
     
     last night I received yours of the 16.— Mr Lamb has not written to me. Mr Randal I have expected every day, for a long time. but have nothing from him, but what you transmitted me. my opinion of what is best to be done, which you desire to know is, that Mr Lamb be desired to embark immediately for New York, and make his Report to Congress and render his Account, and that Mr Randal be desired to come to You first and then to me, unless you think it better for him to embark with Lamb. It would be imprudent in Us, as it appears to me to incurr any further Expence, by sending to Constantinople, or to Algiers, Tunis or Tripoli. it will be only So much Cash thrown away, and worse, because it will only increase our Embarrassments make Us and our Country ridiculous, and irritate the Appetite of those Barbarians already too greedy.— I have no News of the Clementine Captain Palmer.
     The Sweedish Minister here, has never asked me any Question concerning the Island of St Bartholomew.— I Suspect there are not many confidential Communications made to him, from his Court; he has been here 20 or 30 Years and has married an English Lady, and is a Fellow of the Royal Society. From these Circumstances he

may be thought to be too well with the English. This is merely conjecture. Your Advice was the best that could be given.
     The Kings Visit to Cherbourg will have a great Effect, upon a Nation whose Ruling Passion is a Love of their Sovereign, and the Harbour may and will be of Importance.— But the Expectation of an Invasion will do more than a Real one.
     Mrs Adams and Mrs Smith, have taken a Tour to Portsmouth We took Paines Hill in our Way out, and Windsor, in our Return: but the Country in general disappointed Us.— from Guilford to Portsmouth is an immense Heath. We wished for your Company, which would have added greatly to the Pleasure of the Journey. Pray have you visited the Gardens in France? how do you find them? equal to the English?
     with great Regard I am, dear sir your / Friend & humble sert
     
      John Adams
     
    